Wachtler, J. (concurring).
I would concur with the majority but on the narrow ground that when appellant picked up the notebook, after being told he would be taken to jail, he no longer had a legitimate expectation of privacy with respect to the notebook. This being the situation, the search does not come within the ambit of protections against unlawful search and seizure.
Judges Jasen, Gabrielli, Jones, Stevens and Rabin concur with Chief Judge Breitel ; Judge Wachtler concurs in a separate opinion.
Order affirmed.